Mr. Chief Justice Clarity delivered the opinion of the court: It appears that claimant desires to recover for the loss of cattle known as re-acting cattle. Two animals were disposed of according to claimant. It appears that the tests and the destruction of the animals were not authorized by the State of Illinois and according to the Attorney General a voluntary act and loss on the part of the claimant. In view of all the facts and circumstances disclosed in this case, the court disallows the claim.